Citation Nr: 1451020	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-33 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and schizophrenia.

3.  Entitlement to a temporary total rating for service-connected disability based on surgical or other treatment for service-connected disability necessitating convalescence.

4.  Entitlement to a temporary total rating based on service-connected disability requiring a period of hospitalization of over 21 days.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1988.
 
These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claims for temporary total ratings were initiated by correspondence from the Veteran received in January 2009 and indicated that he sought a temporary total rating based on a period of hospitalization for psychiatric disability from March 24, 2006, to April 3, 2006, at a private Hospital.
 
The Virtual VA claims processing system contains records of VA treatment not associated with the paper claims file.  The Veterans Benefits Management System (VBMS) also contains a September 2014 Appellant's Brief submitted by the Veteran's representative.

In correspondence received in May 2014, the Veteran referenced claims for radiation exposure and a possible recent diagnosis of cancer.  The AOJ should seek clarification from the Veteran as to whether he is submitting a claim for service connection for a disability based on claimed in-service radiation exposure.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran's service treatment records were lost or destroyed, apparently around the time of his January 2008 VA examinations.  In cases where, as here, a veteran's service treatment records have been lost or destroyed, VA has a heightened duty to assist the veteran in development of his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  
 
The Veteran was afforded VA psychiatric and orthopedic examinations in January 2008.  Since that time, a large quantity of relevant private and VA medical records has been received.  New VA examinations and medical opinions that take into account the history as reflected by a more complete record are required.  
 
Additionally, although the Veteran's service treatment records were lost or destroyed while in the possession of VA, he has submitted an authorization for release of medical information from Nuremburg Army Hospital in Nuremburg, Germany.  Because these are hospitalization records, they may be stored separately from the service treatment records that have been lost.  Moreover, mental health records may be stored separately from those records that were previously obtained.  Therefore, an attempt should be made to obtain these additional records.
 
A VA treatment record dated on October 25, 2011, indicates that the Veteran had a Rehab-Neuropsychology Full Evaluation return appointment scheduled on November 17, 2011.  In a December 2011 letter, the Veteran also described an upcoming appointment scheduled for December 16, 2011.  Records of these appointments are not associated with the claims file.  Thus, on remand, the AOJ should obtain any outstanding treatment records.
 
The claims for temporary total ratings based on service-connected disabilities are inextricably intertwined with the Veteran's claims for service connection themselves.  Accordingly, the Board will defer adjudication until development with respect to the claims for service connection is completed.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims generally warranted for reasons of judicial economy even in absence of administrative error).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any back or psychiatric disorders. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records, including any records dated in November 2011 and December 2011.  (An October 2011 VA treatment record indicates that the Veteran had a Rehab-Neuropsychology Full Evaluation return appointment scheduled on November 17, 2011, and in a December 2011 letter, the Veteran described an upcoming appointment scheduled for December 16, 2011)
 
2.  The Veteran should be informed that he may obtain seek statements from the persons identified, Sgt. B.J.G. and Sgt. J.G. (initials used to protect privacy), as to whether they remember his being hit in the head or sustaining a head injury during active service. 

(The Veteran has indicated that he does not recall the incident in which he was hit in the head during active service.  However, in an August 2011 letter, the Veteran indicated that he had just found information on two people who might remember him getting hit in the head during active service.)

3.  The AOJ should contact all necessary sources to obtain any additional service treatment records for the Veteran's periods of active service or reserve duty.  

The AOJ should advise the National Personnel Records Center or other appropriate source that the Veteran's service treatment records as originally received from the service department were lost while in the possession of VA and request any additional or duplicate service treatment records that may exist.

The AOJ should also attempt to obtain any in-service psychiatric treatment records and any medical records from Nuremburg Army Hospital in Germany, as they may have been stored separately from the Veteran's service treatment records that were previously obtained and lost by VA.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should be advised that the Veteran served on active duty from May 1985 to March 1988, with subsequent periods of reserve duty.  It should also be noted that the Veteran's service treatment records were lost while in the possession of VA.

The records reviewed should include the Veteran's service personnel records, any service treatment records that are obtained, and a February 1990 reserve duty examination history.  In the examination report, a clinician indicated that the Veteran had hair loss due to stress.  It also included the notation "head injury-fell off a bicycle.  Hit head on rock.  Age 12."  The Veteran also checked a box on the history form indicating that he had now or had experienced in the past a head injury.

The examiner should be advised that the corresponding February 1990 reserve duty service department examination includes the notation "s/p minor head injury."
 
The examiner should be further advised that the Veteran wrote in a letter dated in May 2014 that he heard voices from 1990 to 2007.

The examiner should obtain a complete history from the Veteran as to the nature and onset of his psychiatric symptoms and any head injuries he experienced.

It should be noted that a veteran is generally considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical or historical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should provide a diagnosis for any psychiatric disability that has been present from December 2006 to the present.

For each psychiatric disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during active service or is related to any incident of service, including any head injury therein.

The examiner should also indicate whether it is at least as likely as not that the Veteran experienced any symptoms of schizophrenia during his period of active service.
 
The examiner should further provide an opinion as to whether it is at least as likely as not that the Veteran experienced a psychosis within one year after discharge from active service.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The Veteran should also be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should be advised that the Veteran served on active duty from May 1985 to March 1988, with subsequent periods of reserve duty.

The examiner should be advised that the Veteran's service treatment records were lost while in the possession of VA.

The records reviewed should include the Veteran's service personnel records, any service treatment records that are obtained, and a February 1990 reserve duty examination history that includes the notation, "pain-lower back into R hip x 4 yr.  No workup."
 
The examiner should obtain a complete history from the Veteran as to the nature and onset of his back symptoms.

It should be noted that a veteran is generally considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical or historical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should provide a diagnosis for any back disorder that has been present from December 2006 to the present.

For each back disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disorder began during active service or is related to any incident of service, including any symptomatology therein.

The examiner should also indicate whether it is at least as likely as not that the Veteran had arthritis of the back within one year after discharge from active service.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of all additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



